FILED
                            NOT FOR PUBLICATION                             SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 11-30306
                                                      11-30308
               Plaintiff - Appellee,
                                                 D.C. Nos. 3:09-cr-00455-HA
  v.                                                       3:03-cr-00217-HA

MARCELO HERNANDEZ-ROJAS,                         MEMORANDUM *

               Defendant - Appellant.




                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       In these consolidated appeals, Marcelo Hernandez-Rojas appeals from the

37-month sentence imposed following his jury-trial conviction for illegal reentry,

in violation of 8 U.S.C. § 1326, and from the 24-month consecutive sentence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm but remand to the district court to correct a clerical

error in the judgment in case number 11-30306.

      Hernandez-Rojas contends that the district court procedurally erred by

placing undue emphasis on the Sentencing Guidelines, and by failing adequately to

consider his mitigating arguments. The district court listened to Hernandez-

Rojas’s mitigating arguments, heard testimony from an expert witness, and then

granted a ten-level variance below the advisory Guidelines range. The court did

not procedurally err.

      Hernandez-Rojas also contends that his sentence is substantively

unreasonable. In light of the totality of the circumstances, the sentence imposed,

including the 24-month consecutive revocation sentence, is substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      We remand to the district court with instructions to amend the judgment in

case number 11-30306 to delete the incorrect reference to 8 U.S.C. § 1325(a)(1)

and replace it with 8 U.S.C. § 1326(a).

      AFFIRMED; REMANDED to correct the judgment in case number 11-

30306.




                                          2                          11-30306 & 11-30308